                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 1 of 15 Page ID #:155



                                               1   Kevin M. Pasquinelli, (Bar No. 246985)
                                                   KPasquinelli@RobinsKaplan.com
                                               2   Robins Kaplan LLP
                                                   2440 W. EL Camino Real, Suite 100
                                               3   Mountain View, CA 94040
                                                   Telephone: 650 784 4040
                                               4   Facsimile: 650 784 4041
                                               5   Daniel L. Allender, (Bar No. 264651)
                                                   DAllender@RobinsKaplan.com
                                               6   Robins Kaplan LLP
                                                   2049 Century Park East, Suite 3400
                                               7   Los Angeles, CA 90067
                                                   Telephone: 310 552 0130
                                               8   Facsimile: 310 229 5800
                                               9   Attorneys for Plaintiff
                                                   Daniel Fishbaugh
                                              10
R OBINS K APLAN LLP




                                              11                           UNITED STATES DISTRICT COURT
             A TTORNEYS A T L AW




                                              12                         CENTRAL DISTRICT OF CALIFORNIA
                            M OUNTAIN V IEW




                                              13                                    WESTERN DIVISION
                                              14
                                              15   DANIEL FISHBAUGH, a natural                   Case No. 2:20-cv-01135-PJW
                                                   person,
                                              16                                                                  xxxxxxxxx
                                                                                                 STIPULATION AND PROPOSED
                                                                     Plaintiff,                  PROTECTIVE ORDER
                                              17
                                                   v.
                                              18
                                                   ART BULGADARIAN, a natural
                                              19   person; ALVARD BULGADARIAN, a
                                                   natural person; and BELLOWS
                                              20   MANUFACTURING & RESEARCH,
                                                   INC., a California Corporation,,
                                              21
                                                                     Defendants.
                                              22
                                              23
                                                   1.       A.    PURPOSES AND LIMITATIONS
                                              24
                                                            Discovery in this action is likely to involve production of confidential,
                                              25
                                                   proprietary or private information for which special protection from public
                                              26
                                                   disclosure and from use for any purpose other than prosecuting this litigation may
                                              27
                                                   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                              28
                                                                                                                 STIPULATION AND PROPOSED
                                                   90624489.1                                                            PROTECTIVE ORDER
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 2 of 15 Page ID #:156



                                               1   enter the following Stipulated Protective Order. The parties acknowledge that this
                                               2   Order does not confer blanket protections on all disclosures or responses to
                                               3   discovery and that the protection it affords from public disclosure and use extends
                                               4   only to the limited information or items that are entitled to confidential treatment
                                               5   under the applicable legal principles. The parties further acknowledge, as set forth
                                               6   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                                               7   file confidential information under seal; Civil Local Rule 79-5 sets forth the
                                               8   procedures that must be followed and the standards that will be applied when a
                                               9   party seeks permission from the court to file material under seal.
                                              10            B.    GOOD CAUSE STATEMENT
R OBINS K APLAN LLP




                                              11            This action is likely to involve trade secrets, customer and pricing lists and
             A TTORNEYS A T L AW




                                              12   other valuable research, development, commercial, financial, technical and/or
                            M OUNTAIN V IEW




                                              13   proprietary information for which special protection from public disclosure and
                                              14   from use for any purpose other than prosecution of this action is warranted. Such
                                              15   confidential and proprietary materials and information consist of, among other
                                              16   things, confidential business or financial information, information regarding
                                              17   confidential business practices, or other confidential research, development, or
                                              18   commercial information (including information implicating privacy rights of third
                                              19   parties), information otherwise generally unavailable to the public, or which may be
                                              20   privileged or otherwise protected from disclosure under state or federal statutes,
                                              21   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                              22   information, to facilitate the prompt resolution of disputes over confidentiality of
                                              23   discovery materials, to adequately protect information the parties are entitled to
                                              24   keep confidential, to ensure that the parties are permitted reasonable necessary uses
                                              25   of such material in preparation for and in the conduct of trial, to address their
                                              26   handling at the end of the litigation, and serve the ends of justice, a protective order
                                              27   for such information is justified in this matter. It is the intent of the parties that
                                              28   information will not be designated as confidential for tactical reasons and that
                                                                                                                  STIPULATION AND PROPOSED
                                                   90624489.1                                                             PROTECTIVE ORDER
                                                                                              -2-
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 3 of 15 Page ID #:157



                                               1   nothing be so designated without a good faith belief that it has been maintained in a
                                               2   confidential, non-public manner, and there is good cause why it should not be part
                                               3   of the public record of this case.
                                               4
                                               5   2.       DEFINITIONS
                                               6            2.1 Action: DANIEL FISHBAUGH, a natural person, Plaintiff, v. ART
                                               7   BULGADARIAN, a natural person; ALVARD BULGADARIAN, a natural person;
                                               8   and BELLOWS MANUFACTURING & RESEARCH, INC., a California
                                               9   Corporation, Defendants. Case No. 2:20-cv-01135-PJW.
                                              10            2.2   Challenging Party: a Party or Non-Party that challenges the
R OBINS K APLAN LLP




                                              11   designation of information or items under this Order.
             A TTORNEYS A T L AW




                                              12            2.3   “CONFIDENTIAL” Information or Items: information (regardless of
                            M OUNTAIN V IEW




                                              13   how it is generated, stored or maintained) or tangible things that qualify for
                                              14   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                              15   the Good Cause Statement.
                                              16            2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
                                              17   their support staff).
                                              18            2.5   Designating Party: a Party or Non-Party that designates information or
                                              19   items that it produces in disclosures or in responses to discovery as
                                              20   “CONFIDENTIAL.”
                                              21            2.6   Disclosure or Discovery Material: all items or information, regardless
                                              22   of the medium or manner in which it is generated, stored, or maintained (including,
                                              23   among other things, testimony, transcripts, and tangible things), that are produced
                                              24   or generated in disclosures or responses to discovery in this matter.
                                              25            2.7   Expert: a person with specialized knowledge or experience in a matter
                                              26   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                              27   an expert witness or as a consultant in this Action.
                                              28            2.8   House Counsel: attorneys who are employees of a party to this Action.
                                                                                                               STIPULATION AND PROPOSED
                                                   90624489.1                                                          PROTECTIVE ORDER
                                                                                             -3-
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 4 of 15 Page ID #:158



                                               1   House Counsel does not include Outside Counsel of Record or any other outside
                                               2   counsel.
                                               3            2.9   Non-Party: any natural person, partnership, corporation, association or
                                               4   other legal entity not named as a Party to this action.
                                               5            2.10 Outside Counsel of Record: attorneys who are not employees of a
                                               6   party to this Action but are retained to represent or advise a party to this Action and
                                               7   have appeared in this Action on behalf of that party or are affiliated with a law firm
                                               8   which has appeared on behalf of that party, and includes support staff.
                                               9            2.11 Party: any party to this Action, including all of its officers, directors,
                                              10   employees, consultants, retained experts, and Outside Counsel of Record (and their
R OBINS K APLAN LLP




                                              11   support staffs).
             A TTORNEYS A T L AW




                                              12            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                            M OUNTAIN V IEW




                                              13   Discovery Material in this Action.
                                              14            2.13 Professional Vendors: persons or entities that provide litigation
                                              15   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                              16   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                              17   and their employees and subcontractors.
                                              18            2.14 Protected Material: any Disclosure or Discovery Material that is
                                              19   designated as “CONFIDENTIAL.”
                                              20            2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                              21   Material from a Producing Party.
                                              22   3.       SCOPE
                                              23            The protections conferred by this Stipulation and Order cover not only
                                              24   Protected Material (as defined above), but also (1) any information copied or
                                              25   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                              26   compilations of Protected Material; and (3) any testimony, conversations, or
                                              27   presentations by Parties or their Counsel that might reveal Protected Material.
                                              28   Any use of Protected Material at trial shall be governed by the orders of the trial
                                                                                                                 STIPULATION AND PROPOSED
                                                   90624489.1                                                            PROTECTIVE ORDER
                                                                                               -4-
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 5 of 15 Page ID #:159



                                               1   judge and other applicable authorities. This Order does not govern the use of
                                               2   Protected Material at trial.
                                               3   4.       DURATION
                                               4                Even after final disposition of this litigation, the confidentiality obligations
                                               5   imposed by this Order shall remain in effect until a Designating Party agrees
                                               6   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                               7   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                               8   or without prejudice; and (2) final judgment herein after the completion and
                                               9   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                              10   including the time limits for filing any motions or applications for extension of time
R OBINS K APLAN LLP




                                              11   pursuant to applicable law.
             A TTORNEYS A T L AW




                                              12   5.       DESIGNATING PROTECTED MATERIAL
                            M OUNTAIN V IEW




                                              13                5.1   Exercise of Restraint and Care in Designating Material for
                                              14   Protection. Each Party or Non-Party that designates information or items for
                                              15   protection under this Order must take care to limit any such designation to specific
                                              16   material that qualifies under the appropriate standards. The Designating Party must
                                              17   designate for protection only those parts of material, documents, items or oral or
                                              18   written communications that qualify so that other portions of the material,
                                              19   documents, items or communications for which protection is not warranted are not
                                              20   swept unjustifiably within the ambit of this Order.
                                              21            Mass, indiscriminate or routinized designations are prohibited. Designations
                                              22   that are shown to be clearly unjustified or that have been made for an improper
                                              23   purpose (e.g., to unnecessarily encumber the case development process or to
                                              24   impose unnecessary expenses and burdens on other parties) may expose the
                                              25   Designating Party to sanctions.
                                              26            If it comes to a Designating Party’s attention that information or items that it
                                              27   designated for protection do not qualify for protection, that Designating Party must
                                              28   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                                                                    STIPULATION AND PROPOSED
                                                   90624489.1                                                               PROTECTIVE ORDER
                                                                                                 -5-
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 6 of 15 Page ID #:160



                                               1            5.2   Manner and Timing of Designations. Except as otherwise provided in
                                               2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                               3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                               4   under this Order must be clearly so designated before the material is disclosed or
                                               5   produced.
                                               6            Designation in conformity with this Order requires:
                                               7            (a) for information in documentary form (e.g., paper or electronic documents,
                                               8   but excluding transcripts of depositions or other pretrial or trial proceedings), that
                                               9   the Producing Party affix at a minimum, the legend “CONFIDENTIAL”
                                              10   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
R OBINS K APLAN LLP




                                              11   material. If only a portion or portions of the material on a page qualifies for
             A TTORNEYS A T L AW




                                              12   protection, the Producing Party also must clearly identify the protected portion(s)
                            M OUNTAIN V IEW




                                              13   (e.g., by making appropriate markings in the margins).
                                              14            A Party or Non-Party that makes original documents available for inspection
                                              15   need not designate them for protection until after the inspecting Party has indicated
                                              16   which documents it would like copied and produced. During the inspection and
                                              17   before the designation, all of the material made available for inspection shall be
                                              18   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                              19   documents it wants copied and produced, the Producing Party must determine
                                              20   which documents, or portions thereof, qualify for protection under this Order. Then,
                                              21   before producing the specified documents, the Producing Party must affix the
                                              22   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                                              23   portion or portions of the material on a page qualifies for protection, the Producing
                                              24   Party also must clearly identify the protected portion(s) (e.g., by making
                                              25   appropriate markings in the margins).
                                              26            (b) for testimony given in depositions that the Designating Party identify the
                                              27   Disclosure or Discovery Material on the record, before the close of the deposition
                                              28   all protected testimony.
                                                                                                                STIPULATION AND PROPOSED
                                                   90624489.1                                                           PROTECTIVE ORDER
                                                                                              -6-
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 7 of 15 Page ID #:161



                                               1            (c) for information produced in some form other than documentary and for
                                               2   any other tangible items, that the Producing Party affix in a prominent place on the
                                               3   exterior of the container or containers in which the information is stored the legend
                                               4   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                               5   protection, the Producing Party, to the extent practicable, shall identify the
                                               6   protected portion(s).
                                               7            5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                               8   failure to designate qualified information or items does not, standing alone, waive
                                               9   the Designating Party’s right to secure protection under this Order for such
                                              10   material. Upon timely correction of a designation, the Receiving Party must make
R OBINS K APLAN LLP




                                              11   reasonable efforts to assure that the material is treated in accordance with the
             A TTORNEYS A T L AW




                                              12   provisions of this Order.
                            M OUNTAIN V IEW




                                              13   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                              14            6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
                                              15   designation of confidentiality at any time that is consistent with the Court’s
                                              16   Scheduling Order.
                                              17            6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                              18   resolution process under Local Rule 37-1 et seq.
                                              19            6.3    The burden of persuasion in any such challenge proceeding shall be on
                                              20   the Designating Party. Frivolous challenges, and those made for an improper
                                              21   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                              22   parties) may expose the Challenging Party to sanctions. Unless the Designating
                                              23   Party has waived or withdrawn the confidentiality designation, all parties shall
                                              24   continue to afford the material in question the level of protection to which it is
                                              25   entitled under the Producing Party’s designation until the Court rules on the
                                              26   challenge.
                                              27   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                                              28            7.1    Basic Principles. A Receiving Party may use Protected Material that
                                                                                                                STIPULATION AND PROPOSED
                                                   90624489.1                                                           PROTECTIVE ORDER
                                                                                              -7-
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 8 of 15 Page ID #:162



                                               1   is disclosed or produced by another Party or by a Non-Party in connection with this
                                               2   Action only for prosecuting, defending or attempting to settle this Action. Such
                                               3   Protected Material may be disclosed only to the categories of persons and under the
                                               4   conditions described in this Order. When the Action has been terminated, a
                                               5   Receiving Party must comply with the provisions of section 13 below (FINAL
                                               6   DISPOSITION).
                                               7            Protected Material must be stored and maintained by a Receiving Party at a
                                               8   location and in a secure manner that ensures that access is limited to the persons
                                               9   authorized under this Order.
                                              10            7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
R OBINS K APLAN LLP




                                              11   otherwise ordered by the court or permitted in writing by the Designating Party, a
             A TTORNEYS A T L AW




                                              12   Receiving Party may disclose any information or item designated
                            M OUNTAIN V IEW




                                              13   “CONFIDENTIAL” only to:
                                              14            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                              15   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                              16   to disclose the information for this Action;
                                              17            (b) the officers, directors, and employees (including House Counsel) of the
                                              18   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                              19            (c) Experts (as defined in this Order) of the Receiving Party to whom
                                              20   disclosure is reasonably necessary for this Action and who have signed the
                                              21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                              22            (d) the court and its personnel;
                                              23            (e) court reporters and their staff;
                                              24            (f) professional jury or trial consultants, mock jurors, and Professional
                                              25   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                              26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                              27            (g) the author or recipient of a document containing the information or a
                                              28   custodian or other person who otherwise possessed or knew the information;
                                                                                                                 STIPULATION AND PROPOSED
                                                   90624489.1                                                            PROTECTIVE ORDER
                                                                                                   -8-
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 9 of 15 Page ID #:163



                                               1            (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                               2   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                               3   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                                               4   will not be permitted to keep any confidential information unless they sign the
                                               5   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                               6   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                               7   deposition testimony or exhibits to depositions that reveal Protected Material may
                                               8   be separately bound by the court reporter and may not be disclosed to anyone
                                               9   except as permitted under this Stipulated Protective Order; and
                                              10            (i) any mediator or settlement officer and their supporting personnel,
R OBINS K APLAN LLP




                                              11   mutually agreed upon by any of the parties engaged in settlement discussions.
             A TTORNEYS A T L AW




                                              12   8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                            M OUNTAIN V IEW




                                              13   IN OTHER LITIGATION

                                              14            If a Party is served with a subpoena or a court order issued in other litigation

                                              15   that compels disclosure of any information or items designated in this Action as

                                              16   “CONFIDENTIAL,” that Party must:

                                              17            (a) promptly notify in writing the Designating Party. Such notification shall

                                              18   include a copy of the subpoena or court order;

                                              19            (b) promptly notify in writing the party who caused the subpoena or order to

                                              20   issue in the other litigation that some or all of the material covered by the subpoena

                                              21   or order is subject to this Protective Order. Such notification shall include a copy of

                                              22   this Stipulated Protective Order; and

                                              23            (c) cooperate with respect to all reasonable procedures sought to be pursued

                                              24   by the Designating Party whose Protected Material may be affected.

                                              25            If the Designating Party timely seeks a protective order, the Party served with

                                              26   the subpoena or court order shall not produce any information designated in this

                                              27   action as “CONFIDENTIAL” before a determination by the court from which the

                                              28   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                                                                 STIPULATION AND PROPOSED
                                                   90624489.1                                                            PROTECTIVE ORDER
                                                                                              -9-
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 10 of 15 Page ID #:164



                                                1   permission. The Designating Party shall bear the burden and expense of seeking
                                                2   protection in that court of its confidential material and nothing in these provisions
                                                3   should be construed as authorizing or encouraging a Receiving Party in this Action
                                                4   to disobey a lawful directive from another court.
                                                5
                                                6   9.  A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                    PRODUCED IN THIS LITIGATION
                                                7
                                                             (a) The terms of this Order are applicable to information produced by a Non-
                                                8
                                                    Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                9
                                                    produced by Non-Parties in connection with this litigation is protected by the
                                              10
                                                    remedies and relief provided by this Order. Nothing in these provisions should be
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                                    construed as prohibiting a Non-Party from seeking additional protections.
                                              12
                            M OUNTAIN V IEW




                                                             (b) In the event that a Party is required, by a valid discovery request, to
                                              13
                                                    produce a Non-Party’s confidential information in its possession, and the Party is
                                              14
                                                    subject to an agreement with the Non-Party not to produce the Non-Party’s
                                              15
                                                    confidential information, then the Party shall:
                                              16
                                                                   (1) promptly notify in writing the Requesting Party and the Non- Party
                                              17
                                                    that some or all of the information requested is subject to a confidentiality
                                              18
                                                    agreement with a Non-Party;
                                              19
                                                                  (2) promptly provide the Non-Party with a copy of the Stipulated
                                              20
                                                    Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                              21
                                                    specific description of the information requested; and
                                              22
                                                                   (3) make the information requested available for inspection by the
                                              23
                                                    Non-Party, if requested.
                                              24
                                                             (c) If the Non-Party fails to seek a protective order from this court within 14
                                              25
                                                    days of receiving the notice and accompanying information, the Receiving Party
                                              26
                                                    may produce the Non-Party’s confidential information responsive to the discovery
                                              27
                                                    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                              28
                                                                                                                   STIPULATION AND PROPOSED
                                                    90624489.1                                                             PROTECTIVE ORDER
                                                                                               - 10 -
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 11 of 15 Page ID #:165



                                                1   not produce any information in its possession or control that is subject to the
                                                2   confidentiality agreement with the Non-Party before a determination by the court.
                                                3   Absent a court order to the contrary, the Non-Party shall bear the burden and
                                                4   expense of seeking protection in this court of its Protected Material.
                                                5
                                                6   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                                7            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

                                                8   Protected Material to any person or in any circumstance not authorized under this

                                                9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in

                                              10    writing the Designating Party of the unauthorized disclosures, (b) use its best
R OBINS K APLAN LLP




                                              11    efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
             A TTORNEYS A T L AW




                                              12    person or persons to whom unauthorized disclosures were made of all the terms of
                            M OUNTAIN V IEW




                                              13    this Order, and (d) request such person or persons to execute the “Acknowledgment

                                              14    and Agreement to Be Bound” that is attached hereto as Exhibit A.

                                              15
                                              16    11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                    PROTECTED MATERIAL
                                              17
                                                             When a Producing Party gives notice to Receiving Parties that certain
                                              18
                                                    inadvertently produced material is subject to a claim of privilege or other
                                              19
                                                    protection, the obligations of the Receiving Parties are those set forth in Federal
                                              20
                                                    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                              21
                                                    whatever procedure may be established in an e-discovery order that provides for
                                              22
                                                    production without prior privilege review. Pursuant to Federal Rule of Evidence
                                              23
                                                    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                                              24
                                                    of a communication or information covered by the attorney-client privilege or work
                                              25
                                                    product protection, the parties may incorporate their agreement in the stipulated
                                              26
                                                    protective order submitted to the court.
                                              27
                                              28
                                                                                                                 STIPULATION AND PROPOSED
                                                    90624489.1                                                           PROTECTIVE ORDER
                                                                                               - 11 -
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 12 of 15 Page ID #:166



                                                1   12.      MISCELLANEOUS
                                                2            12.1 Right to Further Relief. Nothing in this Order abridges the right of
                                                3   any person to seek its modification by the Court in the future.
                                                4            12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                5   Protective Order, no Party waives any right it otherwise would have to object to
                                                6   disclosing or producing any information or item on any ground not addressed in
                                                7   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                                8   any ground to use in evidence of any of the material covered by this Protective
                                                9   Order.
                                              10             12.3 Filing Protected Material. A Party that seeks to file under seal any
R OBINS K APLAN LLP




                                              11    Protected Material must comply with Civil Local Rule 79-5. Protected Material
             A TTORNEYS A T L AW




                                              12    may only be filed under seal pursuant to a court order authorizing the sealing of the
                            M OUNTAIN V IEW




                                              13    specific Protected Material at issue. If a Party’s request to file Protected Material
                                              14    under seal is denied by the court, then the Receiving Party may file the information
                                              15    in the public record unless otherwise instructed by the court.
                                              16
                                              17    13.      FINAL DISPOSITION
                                              18             After the final disposition of this Action, as defined in paragraph 4, within 60
                                              19    days of a written request by the Designating Party, each Receiving Party must
                                              20    return all Protected Material to the Producing Party or destroy such material. As
                                              21    used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                              22    compilations, summaries, and any other format reproducing or capturing any of the
                                              23    Protected Material. Whether the Protected Material is returned or destroyed, the
                                              24    Receiving Party must submit a written certification to the Producing Party (and, if
                                              25    not the same person or entity, to the Designating Party) by the 60-day deadline that
                                              26    (1) identifies (by category, where appropriate) all the Protected Material that was
                                              27    returned or destroyed and (2) affirms that the Receiving Party has not retained any
                                              28    copies, abstracts, compilations, summaries or any other format reproducing or
                                                                                                                 STIPULATION AND PROPOSED
                                                    90624489.1                                                           PROTECTIVE ORDER
                                                                                              - 12 -
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 13 of 15 Page ID #:167



                                                1   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                2   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                3   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                4   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                5   work product, even if such materials contain Protected Material. Any such archival
                                                6   copies that contain or constitute Protected Material remain subject to this Protective
                                                7   Order as set forth in Section 4 (DURATION).
                                                8   14.      Any violation of this Order may be punished by any and all appropriate
                                                9   measures including, without limitation, contempt proceedings and/or monetary
                                              10    sanctions.
R OBINS K APLAN LLP




                                              11    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                                    DATED: May 7, 2020                       ROBINS KAPLAN LLP
                                              13
                                              14                                             By:    /s/ Kevin M. Pasquinelli          __
                                              15                                                   Kevin M. Pasquinelli
                                                                                             Attorneys for Plaintiff
                                              16                                             DANIEL FISHBAUGH
                                              17
                                              18    DATED: May 7, 2020                       THE BALL LAW FIRM
                                                                                             THE MORROW LAW GROUP
                                              19
                                              20                                             By:       /s/ Gregory J. Morrow           _
                                                                                                      Gregory J. Morrow
                                              21
                                              22
                                                                                             By:       /s/ Byron Ball            _______
                                              23                                                      Byron Ball
                                              24                                             Attorneys for Defendants
                                              25                                             ARTEOM BULGADARIAN,
                                                                                             ALVERD BULGADARIAN, and
                                              26                                             BELLOWS MANUFACTURING &
                                                                                             RESEARCH, INC.
                                              27
                                              28
                                                                                                                  STIPULATION AND PROPOSED
                                                    90624489.1                                                            PROTECTIVE ORDER
                                                                                             - 13 -
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 14 of 15 Page ID #:168



                                                1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                2
                                                3
                                                4            May 8, 2020
                                                    DATED: _________________          _________________________________
                                                                                      ______________
                                                                                         _           ____________________
                                                5                                     PATRICK J. J WALSH
                                                                                      United States Magistrate Judge
                                                6
                                                7
                                                8
                                                9
                                              10
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                              13
                                              14
                                              15
                                              16
                                              17
                                              18
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28
                                                                                                        STIPULATION AND PROPOSED
                                                    90624489.1                                                  PROTECTIVE ORDER
                                                                                       - 14 -
                                              Case 2:20-cv-01135-PJW Document 24 Filed 05/08/20 Page 15 of 15 Page ID #:169



                                                1                                        EXHIBIT A
                                                2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                3   I, _____________________________ [print or type full name], of
                                                4   _________________ [print or type full address], declare under penalty of perjury
                                                5   that I have read in its entirety and understand the Stipulated Protective Order that
                                                6   was issued by the United States District Court for the Central District of California
                                                7   on [date] in the case of Daniel Fishbaugh v. Art Bulgadarian, et.al, 2:20-cv-01135-
                                                8   PJW. agree to comply with and to be bound by all the terms of this Stipulated
                                                9   Protective Order and I understand and acknowledge that failure to so comply could
                                              10    expose me to sanctions and punishment in the nature of contempt. I solemnly promise
R OBINS K APLAN LLP




                                              11    that I will not disclose in any manner any information or item that is subject to this
             A TTORNEYS A T L AW




                                              12    Stipulated Protective Order to any person or entity except in strict compliance with
                            M OUNTAIN V IEW




                                              13    the provisions of this Order.
                                              14    I further agree to submit to the jurisdiction of the United States District Court for the
                                              15    Central District of California for the purpose of enforcing the terms of this Stipulated
                                              16    Protective Order, even if such enforcement proceedings occur after termination of
                                              17    this action. I hereby appoint __________________________ [print or type full
                                              18    name] of _______________________________________ [print or type full address
                                              19    and telephone number] as my California agent for service of process in connection
                                              20    with this action or any proceedings related to enforcement of this Stipulated
                                              21    Protective Order.
                                              22    Date: ______________________________________
                                              23    City and State where sworn and signed: _________________________________
                                              24    Printed name: _______________________________
                                              25    Signature: __________________________________
                                              26
                                              27
                                              28
                                                                                                                STIPULATION AND PROPOSED
                                                    90624489.1                                                          PROTECTIVE ORDER
                                                                                             - 15 -
